Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 Nos. 333-183455 and333-190088) pertaining to the 2012 Omnibus Award Planof Tile Shop Holdings, Inc. and Subsidiaries of our report dated February 28, 2014, with respect to the consolidated financial statements of Tile Shop Holdings, Inc., and the effectiveness of internal control over financial reporting of Tile Shop Holdings, Inc. included in this Annual Report (Form 10-K) for the year ended December 31, 2013. /s/ Ernst & Young LLP Minneapolis, Minnesota February 28, 2014
